NOT FOR PUBLICATION

                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

____________________________________
                                    :
JOHN EDWARD BELL, DDS,              :
                                    :              Civil Action No. 3:16-cv-8006-BRM-DEA
                  Plaintiff,        :
                                    :
      v.                            :
                                    :                            REDACTED
CROWN LIFE INSURANCE COMPANY :
and CANADA LIFE ASSURANCE           :                             OPINION
COMPANY,                            :
                                    :
                  Defendants.       :
____________________________________:

MARTINOTTI, DISTRICT JUDGE

       Before this Court are: (1) Defendants Crown Life Insurance Company (“Crown Life”) and

Canada Life Assurance Company’s (“Canada Life”) (collectively “Defendants”) Motion for

Partial Summary Judgment (ECF No. 17) and (2) Plaintiff John Edward Bell, DDS’s (“Dr. Bell”)

Cross-Motion for Summary Judgment (ECF No. 21). All motions are opposed. Having reviewed

the submissions filed in connection with the motions and having declined to hold oral argument

pursuant to Federal Rule of Civil Procedure 78(b), for the reasons set forth below and for good

cause shown, Defendants’ Motion for Partial Summary Judgment is DENIED in part and

GRANTED in part and Dr. Bell’s Motion for Summary Judgment is DENIED.

I.     PROCEDURAL AND FACTUAL BACKGROUND

       This case involves the denial of insurance coverage by Defendants in connection with a

claim submitted by the insured, Dr. Bell. The narrow questions before the Court are whether Dr.

Bell can perform in any gainful occupation and whether Defendants exercised “bad faith” in their
denial of Dr. Bell’s coverage.

           On January 22, 1991, Crown Life1 issued a disability policy (the “Policy”) to Dr. Bell.2

    (ECF No. 26-1 ¶ 1). The Policy provided for a monthly income total disability benefit of $2,500,

which increased to $4,900 in 1995 through an automatic benefit adjustment. (ECF No. 21-8 ¶ 2.)

Pursuant to the Policy, coverage terminated at 11:59 p.m. at age 65 or on the day the last monthly

income benefit was paid, whichever was later. (Id. ¶ 4.) Age 65 was defined as the first anniversary


of the Policy after the insured’s birthday, which, for Dr. Bell, was January 22,         . (Id. ¶ 5.) The

Policy also included a Lifetime Sickness Benefit Rider which included the following:

                 Age
                 ‘Age’ means the first anniversary of this policy after each birthday.
                 For example, ‘Age 60’ means the first anniversary of the policy after
                 Your 60th birthday.

                                     BENEFIT PROVISIONS

                 If You are totally disabled due to Sickness at Age 65 We will
                 continue to pay benefits for as long as such Total Disability
                 continues.

                 The benefit payable after Age 65 will depend on Your Age when
                 Total Disability began.




1
 Canada Life allegedly acquired the majority of Crown Life in 1998 and therefore, the parties
will be collectively referred to as Defendants. (ECF No. 1 ¶ 18.)
2
  At the time Dr. Bell obtained the Policy he was an Endodontist, with a primary focus on
performing root canal procedures. (ECF No. 21-8 ¶ 3.) For twenty-five years, from 1984 through
2009, Dr. Bell worked as a solo Endodontist in his own practice, employing a receptionist and an
assistant, and working with an associate for a brief period in the 1990’s. (ECF No. 26-1 ¶ 6.) In
2009, Dr. Bell became an employee of Allied Dental Practices of New Jersey (“Allied Dental”),
working 15-20 hours in his own practice and another 15-20 hours at Allied Dental per week. (Id.
¶ 8.) “He received forty-five percent of the net receivables for his work on patients of [Allied
Dental].” (Id.) Dr. Bell treated his last patient on January 29, 2011, due to his visual deficits. (Id.
¶ 11.)
                                                  2
(ECF No. 1-2 at 10.) Total Disability means

               you are unable, due to injury or Sickness, to engage in the material
               and substantial duties of Your regular occupation.

               This definition changes after benefits have been payable during any
               one such continuous Disability for the longer of:

               (a) 60 months; or
               (b) to Your Age 65.

               Total disability will then mean that You are unable, due to injury or
               Sickness, to perform in any gainful occupation. Any gainful
               occupation means work for which You are reasonably suited by your
               education training and experience.

(Id. at 5.) Bell’s sixtieth birthday was on                  , and therefore he was considered Age

60, for purposes of the policy, on January 22,        . (ECF No. 21-8 ¶ 8.)

       Around Thanksgiving of 2010, Dr. Bell began experiencing a blind spot in his right visual

field. (ECF No. 26-1 ¶ 9.) He scheduled an appointment with Dr. Michael Spedick for December

27, 2010. (Id.) However, due to weather conditions he was not seen by Dr. Spedick until February

1, 2011. (Id.) On that date, he reported “that his vision was fuzzy on the right, not as vivid or clear

as the left for 1-2 months.” (Id. ¶ 12.) Dr. Spedick diagnosed him with presbyopia, hyperopia, and

astigmatism. (Id.) He further found that Dr. Bell had a tumor in his right eye. (Id.) Based on these

diagnoses, Dr. Bell spent the following week consulting several doctors. He saw Paul Wilson,

D.O. on February 2, Carol Shields, M.D. on February 7, and Wilson MD on February 8. (Id. ¶ 13.)

On February 7, 2011, he was more specifically diagnosed with a malignant choroidal melanoma

on his retina. (ECF No. 17-3 at 50.) On February 10, 2011, he underwent surgery for his “choroidal

melanoma at Wills Eye” and for “removal of radioactive plaque iodine 125 plus transpupillary

                                                  3
thermotherapy plus off label Intravitreal Avastin injunction, OD.” (ECF No. 26-1 ¶ 13) The parties

agree Dr. Bell become “totally disabled” after age 60 but before age 61.3 (Id. ¶ 20; ECF No. 21-8

¶ 11.) Subsequent to this surgery, Dr. Bell was unable to return to work as an Endodontist. (ECF

No. 26-1 ¶ 14.) In fact, Dr. Sara Lally restricted him from performing his regular occupational

duties as an Endodontist as of February 10, 2011, due to the choroidal melanoma in his right eye.

(Id. ¶ 20.)

        On February 17, 2011, Dr. Bell notified Defendants of a disability due to eye cancer. (ECF

No. 21-8 ¶ 15.) He then submitted a claim for disability benefits under the Policy in March 2011,

indicating that on February 1, 2011, he was diagnosed with a tumor in his right eye and that his

last day of work was January 29, 2011. (ECF No. 26-1 ¶ 15.) On March 22, 2011, Dr. Bell provided

Defendants with records from Ocean Eye outlining his course of treatment and the status of his

vision. (Id. ¶ 17.) The records indicated an impression of refractive error change in the left eye as

well. (Id.) On April 20, 2011, Defendants sent Dr. Bell a letter, incurring his claims as of February

10, 2011, and advising him that he would receive a monthly benefit of $4,900. (ECF No. 21-8

¶ 22.) The claim was then set for bi-annual reviews by Defendants, wherein Dr. Bell was to

complete claim forms and attach records from treating physicians. (See ECF No. 25-1 ¶¶ 21, 22,

23, 24, 26, 27, 29, 32.)

        On June 21, 2011, the Social Security Administration denied Dr. Bell’s claims for social

security disability benefits, determining that he did “not qualify for benefits on this claim,” stating,

“your condition prevents you from doing your usual work; however it does not prevent you from

doing other types of work requiring less physical effort.” (ECF. No. 21-8 ¶ 24.)




3
 The parties disagree as to Dr. Bell’s “incurred date.” Dr. Bell argues it is February 1, 2011, the
date he initially treated with Dr. Spedick, and Defendants argue it is February 10, 2011, the date
Dr. Bell underwent surgery.
                                                  4
        On October 27, 2015, Defendants “reviewed the medical records pertaining to the disability

claim of [Dr. Bell]. The purpose of [the] review [was] to provide an opinion regarding the insured’s

upcoming change of definition.” (Ex. 11 to ECF No. 12-3.) Based on their review, they noted:


                [T]he insured could likely return to work in a profession other than
                patient care dentistry. While he has multiple medical conditions, in
                my opinion, it is his loss of vision (other than seeing hand motion)
                with his right eye which results in a level of impairment affecting
                his ability to perform an occupation. His other conditions do not
                appear to result in any restrictions or limitations at this time.

                His restrictions and limitations due to the impaired vision would
                include poor depth perception and poor peripheral vision to the
                right. Otherwise, he appears to be reasonably functional.

                Recommendations:
                Consider referral to Occupational Expert regarding potential
                alternative occupations.

(Id.) On December 9, 2015, Defendants sent another letter to Dr. Bell informing him that his

“policy [was] approaching a change in definition of Total Disability.” (Ex. 13 to ECF No. 12-3.)

Specifically, the letter indicated:

                Your current definition of total Disability is as follows:

                Total Disability means that you are unable due to injury or Sickness,
                to engage in the material and substantial duties of Your regular
                occupation. This definition changes after benefits have been payable
                during any one such continuous Disability for the longer of
                (a) 60 months, or
                (b) Your Age 65.

                Age 65 is defined as the policy anniversary after your 65th birthday.
                As you turned age 65 on                      , it appears the policy
                anniversary after that would be January 22,        . As of that date,
                Total Disability will be defined as:

                “Total Disability will then mean that You are unable, due to Injury
                or Sickness, to engage in any gainful occupation. Any gainful
                occupation means work for which you are reasonably suited by Your
                education, training and experience.”



                                                  5
(Id.) The letter added the following and closed Dr. Bell’s claim:

               Upon review of your medical files, it has been advised by our
               medical professionals, that given your current condition, your
               restrictions and limitations due to impaired vision would include
               poor depth perception and poor peripheral vision to the right. As
               such, sedentary and light duty categories of work were explored that
               could accommodate the above-stated restrictions.

               Your professional experience, education and prior income have also
               been considered and our Occupational Specialist, Paul Kirk, has
               compiled a list of possible job positions that may be appropriate for
               you to transition to. As such, he will be contacting you to discuss
               this matter in more detail. Until then, you may refer to the attached
               document outlining possible job alternatives.

               As you can see in the attached outline, job options that are associated
               within the field of dentistry and outside the field of dentistry have
               been suggested to you for possible vocational alternatives. Based on
               the information provided to date, and the results of these reviews
               performed, it appears that as of January 22, 2016, you will no longer
               be eligible for benefits.

               Therefore, our check, in the amount of $6,533.33 representing
               payment for Total Disability-Sickness benefits for the remaining
               period of December 12, 2015 to January 22, 2016 will be released
               and sent under separate cover. This is your final payment and your
               claim will be considered closed.

(Id.)

        In response, Dr. Bell contacted Defendants informing them that their decision was

“obviously . . . based on out of date medical records, that he had developed further visual problems

including three eye surgeries, and had developed glaucoma in the left eye.” (ECF No. 26-1 ¶ 47.)

Therefore, Dr. Bell contacted his physicians to submit additional medical records to Defendants.

(Id.) Those records were reviewed by Defendants’ representative, who recommended “expert

review be completed by an ophthalmologist for a better understanding of the insured’s restrictions

and limitations and return to work prognosis, especially in another occupation.” (Ex. DD to ECF

No. 21-3.) As such, Dr. Bell’s most recent medical records were reviewed by Dr. Howard

                                                 6
Pomeranz who opined that he “could return to an occupation other than endodontist with the vision

he presently has.” (Ex. EE to ECF No. 21-3.) Consequently, on March 16, 2016, Defendants sent

Dr. Bell a letter reaffirming their finding that he is “able to work in another occupation and no

longer qualifies for benefits under his policy.” (Ex. GG to ECF No. 21-4.)

       On July 19, 2016, Dr. Bell filed a letter addressing “the errors” of Defendants denial of his

continued benefits, which was supplemented on July 20, 2016, and provided additional medical

records to support his claim. (Ex. FF to ECF No. 21-4.) Defendants did not consider this letter to

be an appeal. (ECF No. 26-1 ¶¶ 61-62.) Therefore, rather than submitting the claim for review by

an independent appeals panel, Dr. Pomeranz performed a second review of the updated record.

(Id. ¶ 63.) On December 16, 2016, Defendants upheld their denial of Dr. Bell’s claim. (Ex. JJ to

ECF No. 21-4.)

       On October 28, 2016, Dr. Bell initiated this suit against Defendants alleging breach of

contract and bad faith. (ECF No. 1.) Defendants filed an Answer on January 4, 2017. (ECF No. 4.)

On September 7, 2018, Defendants filed a Motion for Partial Summary Judgment. (ECF No.

17-1.) On September 15, 2018, Dr. Bell responded to the Motion and filed a Cross-Motion

for Summary Judgment. (ECF No. 21.)


II.    LEGAL STANDARD

       Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

of law.” Fed. R. Civ. P. 56(c). A factual dispute is genuine only if there is “a sufficient evidentiary

basis on which a reasonable jury could find for the non-moving party,” and it is material only if it

has the ability to “affect the outcome of the suit under governing law.” Kaucher v. Cty. of Bucks,



                                                  7
455 F.3d 418, 423 (3d Cir. 2006); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). Disputes over irrelevant or unnecessary facts will not preclude a grant of summary

judgment. Anderson, 477 U.S. at 248. “In considering a motion for summary judgment, a district

court may not make credibility determinations or engage in any weighing of the evidence; instead,

the non-moving party’s evidence ‘is to be believed and all justifiable inferences are to be drawn in

his favor.’” Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (quoting Anderson,

477 U.S. at 255)); see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587,

(1986); Curley v. Klem, 298 F.3d 271, 276-77 (3d Cir. 2002). “Summary judgment may not be

granted . . . if there is a disagreement over what inferences can be reasonably drawn from the facts

even if the facts are undisputed.” Nathanson v. Med. Coll. of Pa., 926 F.2d 1368, 1380 (3rd Cir.

1991) (citing Gans v. Mundy, 762 F.2d 338, 340 (3d Cir.), cert. denied, 474 U.S. 1010 (1985));

Ideal Dairy Farms, Inc. v. John Labatt, Ltd., 90 F.3d 737, 744 (3d Cir. 1996).

       The party moving for summary judgment has the initial burden of showing the basis for its

motion. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the moving party bears the burden

of persuasion at trial, summary judgment is appropriate only if the evidence is not susceptible to

different interpretations or inferences by the trier of fact. Hunt v. Cromartie, 526 U.S. 541, 553

(1999). On the other hand, if the burden of persuasion at trial would be on the nonmoving party,

the party moving for summary judgment may satisfy Rule 56’s burden of production by either (1)

“submit[ting] affirmative evidence that negates an essential element of the nonmoving party’s

claim” or (2) demonstrating “that the nonmoving party’s evidence is insufficient to establish an

essential element of the nonmoving party’s claim.” Celotex, 477 U.S. at 330 (Brennan, J.,

dissenting). Once the movant adequately supports its motion pursuant to Rule 56(c), the burden

shifts to the nonmoving party to “go beyond the pleadings and by her own affidavits, or by the




                                                8
depositions, answers to interrogatories, and admissions on file, designate specific facts showing

that there is a genuine issue for trial.” Id. at 324; see also Matsushita, 475 U.S. at 586; Ridgewood

Bd. of Ed. v. Stokley, 172 F.3d 238, 252 (3d Cir. 1999). In deciding the merits of a party’s motion

for summary judgment, the court’s role is not to evaluate the evidence and decide the truth of the

matter, but to determine whether there is a genuine issue for trial. Anderson, 477 U.S. at 249.

Credibility determinations are the province of the factfinder. Big Apple BMW, Inc. v. BMW of N.

Am., Inc., 974 F.2d 1358, 1363 (3d Cir. 1992).

         There can be “no genuine issue as to any material fact,” however, if a party fails “to make

a showing sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322-23. “[A] complete

failure of proof concerning an essential element of the nonmoving party’s case necessarily renders

all other facts immaterial.” Id. at 323; Katz v. Aetna Cas. & Sur. Co., 972 F.2d 53, 55 (3d Cir.

1992).


III.     DECISION

         A. Breach of Contract

         Dr. Bell argues he is entitled to summary judgment on his breach of contract claim because

he cannot perform any gainful occupation given his visual impairment. (ECF No. 21 at 7-23.)

Defendants argue there is a genuine issue of material fact as to whether Dr. Bell can engage in

gainful employment. (ECF No. 26 at 2-12.) The Court agrees with Defendants.

         To succeed on a breach of contract claim, Dr. Bell “must prove that A) the parties entered

into a contract that contained certain terms; B) the promisee satisfied the terms of the contract; C)

the promisor failed to satisfy at least one term of the contract; and D) the breach caused the

promisee to suffer a loss.” Cargill Glob. Trading v. Applied Dev. Co., 706 F. Supp. 2d 563, 579



                                                 9
(D.N.J. 2010). The parties agree the Policy is a binding contract, but disagree as to whether

Defendants breached the terms of the Policy in denying Dr. Bell’s disability claim based on a

finding that Dr. Bell was not “Totally Disabled” at age 65, since he could engage in “any gainful

occupation” for which he is “reasonably suited by [his] education training and experience.” (ECF

No. 21 at 8 and ECF No. 26 at 3.) In order to determine whether there was a breach of contract,

the Court turns first to the meaning and application of the Policy requirement that Dr. Bell be

“Totally Disabled” and is thereby incapable of engaging in “any gainful occupation” for which he

is “reasonably suited by [his] education training and experience.” (ECF No. 1-2 at 5.)

       Notably, “when interpreting an insurance contract, the basic rule is to determine the

intention of the parties from the language of the policy, giving effect to all parts so as to give a

reasonable meaning to the terms.” Id. (citing Stone v. Royal Ins. Co., 511 A.2d 717, 718 (N.J. Super.

Ct. App. Div. 1986); Tooker v. Hartford Acc. & Indemn. Co., 319 A.2d 743, 745-46 (N.J. Super.

Ct. App. Div. 1974)). Generally, “insurance policies are liberally construed to afford coverage that

any fair interpretation will allow.” Am. Wrecking Corp. v. Burlington Ins. Co., 946 A.2d 1084,

1088 (N.J. Super. Ct. App. Div. 2008) (citing Longobardi v. Chubb Ins. Co. of N.J., 582 A.2d

1257, 1260 (N.J. 1990) (citation omitted)). “Consistent with that principle, courts also endeavor to

interpret insurance contracts to accord with the objectively reasonable expectations of the insured.”

Sealed Air Corp. v. Royal Indem. Co., 961 A.2d 1195, 1203 (N.J. Super. Ct. App. Div. 2008)

(citations omitted).

       Nevertheless, “the words of an insurance policy should be given their ordinary meaning,

and in the absence of ambiguity, a court should not engage in a strained construction to support

the imposition of liability.” Longobardi, 582 A.2d at 1260 (citation omitted). The Court’s role is

not to write for the insured “a better policy of insurance than the one purchased.” Walker Rogge, Inc.



                                                 10
v. Chelsea Title & Guar. Co., 562 A.2d 208, 214 (N.J. 1989) (citation omitted). However, where a

genuine ambiguity exists, it must be resolved against the insurer. DiOrio v. N.J. Mfrs. Ins. Co., 398

A.2d 1274, 1280 (N.J. 1979).

       The parties do not dispute the meaning and application of the Policy requirement that Dr.

Bell be “Totally Disabled” and is thereby incapable of engaging in “any gainful occupation” for

which he is “reasonably suited by [his] education training and experience.” (ECF No. 1-2 at 5.) In

fact, they both cite to Bowler v. Fid. & Cas. Co. of N.Y., 250 A.2d 580, 585 (N.J. 1969) for such

definition. (ECF No. 21 at 8 and ECF No. 26 at 5.) However, they dispute whether Dr. Bell fits

within that definition.

       “To be totally disabled within the language of such policies a person does not have to be

bedridden, or absolutely disabled or paralyzed or completely unable to get about, or unable to carry

on any activity whatever.” Bowler, 250 A.2d at 585 (citations omitted). One is totally disabled if

he “is unable to engage in a remunerative occupation, or to do work in some profitable employment

or enterprise.” Id. Several courts “have declared that in order to recover for total disability an

insured must show that he made an effort to adapt himself to work other than his regular work and

that his condition would not permit, or that he tried to do other work and to secure other

employment.” Id. at 585-86 (citations omitted). “[T]o be barred the insured must be able to do

gainful work with reasonable and substantial continuity and regularity.” Id. at 585. The basic

question is “whether the insured may obtain employment in the open labor market either in his

previous occupation or such occupation which by education, training and experience he might

reasonably be expected to pursue.” Dittmar v. Cont’l Cas. Co., 150 A.2d 666, 674 (N.J. 1959).

       The medical documentation in this matter is voluminous and inconsistent. Each party

points to portions of the record that support their position. By way of example, Dr. Bell relies



                                                 11
heavily on his vocational expert who concluded:

               Dr. Bell’s visual impairment has progressed since his claim was
               terminated and not only has there been more concern with his right
               (blind) eye but there are also critical issues with his only eye with
               vision. His left eye has a limited field of vision and requires eye
               drops frequently; therefore with no vision is one eye, and further
               limited vision in his other eye, Dr. Bell has a very small field of
               vision. He is unable to read for more than a few minutes at a time
               and a nominal amount during the course of a day (in the low-
               occasional range). He lacks depth perception; he is only able to
               travel short distances and in only certain type of weather conditions.
               The inability to frequently perform near-acuity eliminates the
               possibilities of each and every position mentioned in the vocational
               attachment as well as any gainful occupation.

(Ex. II to ECF No. 21-4 at 26 (emphasis omitted).) In her addendum report, she reaffirmed her

position that Dr. Bell “is permanently disabled and a poor rehabilitation candidate given his age,

impairment, and prognosis of his medical condition.” (Ex. LL to ECF No. 21-4 at 46.) Dr. Bell

further relies on his treating physicians reports for the proposition that due to his legal blindness

in his right eye and glaucoma and fatigue in his left eye he is incapable of performing in any gainful

occupation. (ECF No. 21 at 9.)

       Defendants point to Dr. Pomeranz’s reports which reach the opposite conclusion. After

reviewing all medical records submitted and Dr. Bell’s self-report, on December 2, 2016, Dr.

Pomeranz found Dr. Bell

               could return to an occupation other than an Endodontist with the
               vision he presently has. The current level of visual acuity and visual
               field in the left eye affected by cataract and glaucoma are not
               causing loss of visual function to the point of preventing the insured
               from working in some capacity.

(Ex. 15 to ECF No. 17-3 at 124.) Dr. Bell argues Dr. Pomeranz reports and opinions lack adequate

support and rational and are entirely unreliable because he did not consider Dr. Bell’s left eye,

ignored Dr. Bell’s self-reports, and cherry-picked from the medical evidence. (ECF No. 21 at



                                                 12
12-17.)

          However, such arguments are contradicted by Dr. Pomeranz’s December 2, 2016 report.

In fact, that report references Dr. Bell’s self-reports and explains why Dr. Pomeranz disagrees:

                  In a statement date 3/11/16, Dr. Bell states that he experiences eye
                  fatigue with minimal use. He states that he cannot use a computer
                  screen, read a book or magazine because eye fatigue and blurry
                  vision increases in just a few minutes. He states that despite
                  corrective lenses, he is constantly blinking and refocusing to
                  accomplish most close up tasks. There is no basis for these
                  symptoms based on eye exam findings.

                  These symptoms possibly could be caused by dry eyes and/or eye
                  strain from trying to use the two eyes together. Dry eyes and ocular
                  strain due to being monocular are conditions that can be treated
                  (with ocular lubricants and monocular occlusion, for example) and
                  do not result in an absolute restriction/limitation in the ability to read
                  or use a computer.

(Ex. 15 at ECF No. 17-3 at 122.) Moreover, the December 2 report references Dr. Bell’s left eye

over forty times. (See Ex. 15 to ECF No. 17-3.)

          As to Dr. Bell’s cherry-picking argument, it is true that an insured “is not entitled to cherry-

pick among medical reports, including among its own consulting physicians, disfavor[ing] the

claimant at each crossroads.” Morrison v. PNC Fin. Servs. Grp., Inc., No. 13-804, 2015 WL

1471865, at *10 (D.N.J. Mar. 31, 2015) (citation omitted); Culley v. Liberty Life Assur. Co. of

Boston, 339 F. App’x 240, 244–45 (3d Cir. 2009). (“While Liberty may freely rely on its

consultants, without giving special deference to the views of treating physicians, neither may it

turn a blind eye to faults in the evidence supporting its consultants’ opinions.”) Here, however, Dr.

Pomeranz did not “turn a blind eye to faults in the evidence supporting” Dr. Bell’s position.

Instead, he acknowledged the evidence but refuted it.

          Defendants also rely on Dr. Kincaid’s vocational expert report, which concluded Dr. Bell

can perform in any gainful occupation, and stated in part:

                                                     13
               The medical records reviewed for this evaluation are in consensus
               that Dr. Bell’s development of choroidal melanoma in his right eye
               has negatively impacted his functional capacities to perform his job
               as an endodontist. The medical records are in consensus that Dr. Bell
               is incapable of performing work which requires binocular vision.
               Nevertheless, Drs. Howard Pomeranz and Frederick Davidorf, along
               with Ms. Kathryn keys, opined that Dr. Bell would be capable of
               finding alternate employment in occupations which do not require
               fine visual acuity. Dr. Pomeranz stated, “This reviewer opines that
               the insured could return to an occupation other than Endodontist
               with the vision he presently has. Visual acuity in the left eye is 20/20
               and peripheral vision in the left eye is normal. Therefore, the insured
               has the visual potential to be able to perform another occupation as
               long as it is not dependent on having excellent depth
               perception/peripheral vision in both eyes.” Dr. Pomeranz also noted
               that Dr. Bell may require frequent breaks when reading or using a
               computer to avoid vision fatigue. Absent any dissenting opinions,
               Dr. Bell’s post-loss of vision in right eye profile was adjusted for
               the worker trait categories of spatial perception, form perception,
               and clerical perception, to address the issues with binocular vision.

(Ex. 21 to ECF No. 17-3 at 190.) Contrary to Dr. Bell’s argument, Dr. Kincaid reviewed Dr. Bell’s

self-reports and medical records in his thirty-five-page vocational evaluation, but nevertheless

found he could perform in any gainful occupation. (See Ex. 21 to ECF No. 17-3.)

       Defendants have provided sufficient evidence to create a material question of fact as to

whether Dr. Bell can perform in any gainful occupation from which a reasonable jury could find

in their favor. Because this Court cannot make credibility determinations or engage in any

weighing of the evidence, Dr. Bell’s Cross-Motion for Summary Judgment as to the breach of

contract claim is DENIED.

       B. Bad Faith

       Defendants argue Dr. Bell’s bad faith claim must be dismissed as a matter of law because

they had a “fairly debatable reason” for denying his disability claim, since there are genuine issues

of material fact as to Dr. Bell’s breach of contract claim. (ECF No. 17-1 at 13-15.) Dr. Bell argues

he is entitled to summary judgment on his bad faith claim because Defendants had no “fairly

                                                 14
debatable reason” for denying his disability claim. (ECF No. 21 at 23-29.) In the alternative, Dr.

Bell argues that even if Defendants had a “debatable reason” for denying his claim, his bad faith

claim should proceed to a jury. (Id. at 29-30.)

        “The New Jersey Supreme Court has recognized a cause of action for an insurance

company’s ‘bad faith’ failure to pay an insured’s claim.” Tarsio v. Provident Ins. Co., 108 F. Supp.

2d 397, 400 (D.N.J. 2000) (citation omitted). In Pickett v. Lloyd’s, 621 A.2d 445, 453 (N.J. 1993),

the court established a two-part test for determining “bad faith.” First, “a plaintiff must show the

absence of a reasonable basis for denying benefits of the policy.” Id. (citation omitted). Then he

must also prove that the defendant knew or recklessly disregarded the lack of a reasonable basis

for denying the claim. Id. However, “an insurance company does not act in ‘bad faith’ if the

plaintiff’s insurance claim was ‘fairly debatable.’” Tarsio, 108 F. Supp. 2d at 401. Pursuant to the

“fairly debatable” standard, “a claimant who could not have established as a matter of law a right

to summary judgment on the substantive claim would not be entitled to assert a claim for an

insurer’s bad-faith refusal to pay the claim.” Pickett, 621 A.2d at 454. Therefore, under the “fairly

debatable” standard, this Court must first determine whether the claimant could establish a right

to summary judgment as to the underlying claim. Tarsio, 108 F. Supp. 2d at 401. “If factual issues

exist as to the underlying claim (i.e., questions of fact as to whether plaintiff is entitled to insurance

benefits-plaintiff’s first cause of action), the Court must dismiss plaintiff’s second cause of

action—the ‘bad faith’ claim.” Id. The rationale being that “a question of fact permits an insurer

to ‘fairly debate’ an insured’s claim.” Id. As such, this Court must deny a motion for summary

judgment, “as a matter of law, as to an insured’s bad faith claim, if it finds genuine issues of

material fact precluding summary judgment as to the underlying claim.” Id.

        In this matter, the Court has already found Defendants raise genuine issues of material fact



                                                   15
as to Dr. Bell’s underlying claim of breach of contract. Therefore, the Court must grant summary

judgment in favor of Defendants as to Dr. Bell’s bad faith claim. Accordingly, Defendants Motion

for Summary Judgment as to Dr. Bell’s bad faith claim is GRANTED. 4




4
 Defendants also seek summary judgment “on the issue that if Dr. Bell is able to prove that he
was totally disabled at age 65 then he is only entitled to 50% of the monthly benefit amount.” (ECF
No. 17-1 at 12 (caps and emphasis omitted). Dr. Bell does not oppose or contest this issue in its
opposition and Cross Motion. In fact, Dr. Bell appears to concede the issue in its response to
Defendants’ Statement of Material Facts:

               Statement No. 8. Dr. Bell’s 60th birthday was on                       ,
               and therefore he was considered Age 60 on January 22,           ....

               RESPONSE: Agree.

               Statement No. 9. If Dr. Bell’s disability began after January 22,
               and before January 21,        , Dr. bell is considered Age 60, which
               is before Age 61.

               RESPONSE: Agree.

               Statement No. 10. If Dr. Bell is already considered Age 60 at the
               time his total disability begins and he is considered totally disabled
               due to Sickness at Age 65 under the Policy, the maximum
               percentage of the benefit amount that he is entitled to is 50% since
               his disability would have began before Age 61. . . .

               RESPONSE: Agree.

               Statement No. 11. On February 1,            , Dr. Bell was diagnosed
               with a tumor in his right eye. . . . this was after Age 60 but before
               Age 61 under the Policy.

               RESPONSE: Agree. . . .

(ECF No. 21-8 at 3.) To the extent this issue is contested, Defendants may reassert it prior to trial.
                                                 16
IV.    CONCLUSION

       For the reasons set forth above, Defendants’ Motion for Partial Summary Judgment is

GRANTED as to Dr. Bell’s bad faith claim but DENIED as to all other respects. Dr. Bell’s Cross-

Motion for Summary Judgment is DENIED.



Date: April 29, 2019                               /s/ Brian R. Martinotti___________
                                                   HON. BRIAN R. MARTINOTTI
                                                   UNITED STATES DISTRICT JUDGE




                                              17
